Dissenting Opinion.
Poché, J;
At the April term of 1883 of the district court of DeSoto plaintiffs and intervenors respectively obtained moneyed judgments against the defendant Walker.
Plaintiffs’ judgments were rendered, signed and recorded in the mortgage office on tbe 3d of April, and the judgment in favor of intervenors was rendered, signed and recorded on the 20th of the same month. That term of the court was adjourned on the 2d of May following.
Plaintiffs claim priority of mortgage because the judicial mortgage should date from the day of inscription of their judgments. Intervenors contend that the respective mortgages resulting from the judgments thus rendered are concurrent, because the effect of the judgments only began from the last day of the term, or from the 2d of May, 1883.
The latter views were sustained by the district judge.
That contention finds ample support in article 555 of the Code of Practice, which reads as follows : “All judgments rendered, except in the first judicial district, shall be considered as having effect only from the last day of the term, whatever may be the day on which they shall have been signed.”
Under the very terms of the article, if read in the judicial mortgage under discussion, it is certain and clear that judgments rendered by the district court of DeSoto at that term could have had no effect before the 2d day of May, which was the last day of that term, whatever be the day on which they had been respectively signed, in other words; that a judgment signed on the 3d of April, as well as that which was signed on the 20th following, should both be considered as having effect only from the 2d of May following.
It is not disputed that the article 555 applies to all parishes in the State except the parish of Orleans.
But it is argued that the article of the Code of Practice cannot have the effect of determining rights, but merely of establishing rules of procedure, and that the case falls under the provisions of article 3329 of the Civil Code, which reads :
“Among creditors, the mortgage, whether conventional, legal or judicial, has force only from the time of recording in the manner here*44after directed.” And it is contended tliat, as the two provisions are conflicting, the article of the Code, which is intended to create a right, must have precedence over the Code of Practice, which treats only of rules.
But the whole subject of judgments as to the manner of obtaining, rendering, signing, executing, and in other respects, of controlling them, is confessedly a question of procedure, which our law has properly and.logically relegated to the Code of Practice: hence the question of regulating the effect of judgments most undoubtedly falls within its province.
Now, article 3321 of the Civil Code defines the judicial mortgage as one “ resulting from a judgment.” But the definition of a judgment must be looked for in the Code of Practice, and to that Code also must inquiry be directed to discover the mode by which a judgment may become, or operate as, a judicial mortgage. Hence, article-545 Code of Practice, provides: “ Such judgments must be recorded at the office of mortgages, in order to give the party a judicial mortgage pursuant to the provisions of the law.” The first part of the article contemplates that, without the formality of recording, the judgment shall not affect the property of the party cast. Article 3323 Civil Code is to the same effect.
The consequence of operating as a mortgage is, therefore, one of the first effects, if not the most important, which the Code attributes to a judgment. Then comes the provision that judgments shall have no effect in certain parishes before the last day of the term of the court at which they shall have been rendered, without regard to the day ou which they shall have been signed. Iiow then can it be logically argued that, notwithstanding such a direct prohibition, judgments may have the most important legal effect before the period of gestation determined by the law itself.
Article 3329 and others of the Civil Code contain no provision necessarily conflicting with the rule settled in the Code of Practice. The object of Art. 3329, as indicated by the title of the section in which it is contained, is to determine the “rank in which mortgages stand with respect to each other,” and to that end it provides that all mortgages shall have force as among creditors only from the time of recording the same. But nothing in that article, and no other language in the Code, can be construed as fixing the time at which a judgment must be recorded, or the juncture at which a judgment takes effect. That rule has been left to, and can only be found in, the Code of Practice. It is there declared that in certain parishes the judgment can have no legal *45effect before tbe last day of tbe term, and logically one of the effects contemplated by the law-maker must have been that which results from the recordation of the judgment.
While the article does not in terms forbid the act of recording the judgment before the last day of the term, it unmistakably means that no legal effect can flow from such recordation before that day, and that is the time of recording which the Civil Code contemplates; it does not refer to an idle or too hasty recordation, but to a legal formality, followed by legal effects. Hence, the two articles are not antagonistic, but they harmonize; the one fixing the rule, the other applying legal consequences thereto. Hence it is that in construing other laws which have certain effects to be determined by the finality of judgments, the Court has held that, in the country parishes, judgments were not final in that sense before, the last day of the term at which they were rendered.
In the case of Broussard vs. Dupré, 29 Ann. 518, where the Court had to determine, in a suit to revive a judgment, the period at which the prescription of ten years should begin to run, held that it must be computed from the last day of the term and not from the date of the signature of the judgment. The Court said : “ But the general provision that all judgments rendered in the courts of this State, other than those of the first judicial district, take effect only from the last day of the term of the court at which they are rendered, fixes the time when the judgment is complete and indicates the starting point when prescription begins to run against them.”
The same views prevailed in the case of Boyd vs. LaBranche, 35 Ann. 285. Any other construction is equivalent to a declaration that a statute which in terms provides that certain judgments shall have no effect before a specified time, really means that they may have certain effects before that time. Such a doctrine clashes with the familiar rule that “a construction which would render useless important expressions of the law cannot be adopted ; effect must be given to them all if possible.” 9 M. 635; 4 N. S. 322, 380; 2 R. 236; 3 L. 365; 16 L. 577; 14 Ann. 419.
Article 546 of the Code of Practice may also be invoked as authority for the contention that all judgments rendered in the country parishes at the same term must be understood as standing on the same footing as regards their legal and practical effect; it reads: “ The judge must sign all definitive or final judgments rendered by him, but he shall not do so until three judicial days have elapsed, to be computed from the day when such judgments were given; provided that here*46after (except in the parish of Orleans) all motions for new trials in causes, shall be made and determined, and all final judgments signed before the adjournment of the court for the term at which such causes were tried, and whether those judicial days shall have elapsed or not.”
No other conclusion can be drawn from a proper construction of the several articles in our Code of Practice bearing on the question than that in country parishes, the corresponding effect of all judgments must be tested by considering the term at which they were rendered and signed, and not the particular day on which they may have been signed.
To reach any other conclusion is equivalent to an entire alteration of article 555 and other articles of the Code of Practice.
After a most laborious search, embracing an examination of every volume of our reports, I have been unable to find any case involving the proper construction of the article 555 of the Code of Practice, save and except the two cases hereinbefore referred to; from the 29th and 35th Annuals.
A careful perusal of these two decisions will show that the clear doctrine therein announced singularly clashes with the views of the majority of my associates in the instant case.
In the first, of these cases, Broussard vs. Dupre, 29th Ann. 578, Chief Justice Manning, as the organ of the court, uses the following emphatic language : “ Judgments rendered in the courts of the country parishes have effect only from the last day of the term, -whatever may be the day on which they shall have been signed. C. P. art. 555.
“ The prescription of ten years will not apply to this suit for revival, unless the time be reckoned from the day when the judgment was signed. The defendant urges that the day when it was signed is the day of its rendition, but that is obviously inaccurate, because a judgment is rendered* alwaj'-s before it is signed, and in some of the country parishes the excellent practice prevailed and now prevails of signing all judgments rendered during the term on the last day thereof and not before.,
“ The judgment of 1867 had effect only on and from the 18th of February of that year (the last day of the term). It could not have been used, as a judgment until that time, and that must be the day when it commenced its existence, so to speak, as a judgment.”
Had the court conceived the idea that the registry of the judgment at any time before the last day of the term, would have fixed the date of the judicial mortgage as taking effect on that day, it would cer*47tiiinly not have said that the judgment could not he used before the last day of the term, as a judgment.
The same views prevailed in the case of Boyd vs. LaBranche, 35 Ann. 285.
I feel justified in maiutaiuiug that the iuteipretation thus given to the article of the Code, coupled with the plain language of its provisions, has acquired the force of the rule of “ stare decisis.”
I suggest that the argument resting on the inconvenience of the law cannot he invoked to defeat its plain and unambiguous meaning.
The construction herein adopted opens the door to wrongs of greater consequence than the inconveniences sought to he averted.
It places within the reach of an insolvent debtor, who is sued at the same term of the court by several creditors, the means of giving an uudue preference to one or more of them by confessing judgment in their favor, and refusing the like advantage to others, whereas a different construction would cure the evil, by placing all the judgments rendered at the same term on the same footing.
The judge himself who may desire to favor one or more of several litigants suing an insolvent debtor, may accomplish the mischief by signing some judgments at the expiration of the three judicial days, and by withholding his signature of the others until the last day of term.
I therefore dissent from the opiuion and decree of the majority in this case.
Bermudez, C. J., concurs in this dissenting opinion.